UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 00-4122

DARRYL CORMICK SOUTHERN,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Greensboro.
Frank W. Bullock, Jr., District Judge.
(CR-93-259)

Submitted: July 25, 2000

Decided: September 20, 2000

Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Louis C. Allen III, Federal Public Defender, Williams S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Darryl Cormick Southern appeals the district court's order revok-
ing his term of supervised release and imposing a new period of
imprisonment. Southern was serving a five year term of supervised
release subsequent to completing a forty-six month sentence for bank
fraud. See 18 U.S.C. § 1344 (1994). After Southern admitted multiple
violations of the conditions of his supervised release, the district court
sentenced Southern to fourteen months in prison. Southern noted a
timely appeal and his attorney filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738, 744 (1967), in which he represents that there are
no arguable issues of merit in this appeal. Nonetheless, in his brief,
counsel addressed the possibility that the district court erred in revok-
ing Southern's supervised release and that the fourteen-month sen-
tence was plainly unreasonable. The time for filing a supplemental
brief has passed and Southern has not responded, despite being
informed of his right to do so. Finding no merit to counsel's claims
of error, and discovering no other reversible error in our review of the
record, we affirm the district court's judgment.

This court reviews the district court's order imposing a term of
imprisonment for an abuse of discretion. See United States v. Davis,
53 F.3d 638, 642-43 (4th Cir. 1995). Southern's bald assertion that
the district court could have "delayed making a finding" on South-
ern's admitted drug possession while on supervised release does not
convince us that the district court abused its discretion in revoking
Southern's supervised release and imposing a term of imprisonment.
See 18 U.S.C. § 3583(g)(1) (1994). Neither do we find that the
fourteen-month sentence was plainly unreasonable. See United States
v. Sweeney, 90 F.3d 55, 57 (2d Cir. 1996); 18 U.S.C. § 3742(a)(4)
(1994). The term of imprisonment was well within the sentence
authorized by the statute governing revocation of supervised release.
See 18 U.S.C. § 3583(e) (1994). Consequently, there was no revers-
ible error in the district court's judgment.

                     2
As required by Anders, we have independently reviewed the entire
record and all pertinent documents. We have considered all possible
issues presented by this record and concluded that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by his client to do so,
counsel should prepare a timely petition for writ of certiorari. Conse-
quently, counsel's motion to withdraw is denied. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the Court and argument would not
aid the decisional process.

The district court's judgment is affirmed. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the Court and argument would not aid
the decisional process.

AFFIRMED

                    3
0